Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO                                     FILED
                                                                                 UNITED STATES DISTRICT COURT
                                                                                      DENVER, COLORADO
                                                                                          9:03 am, Jun 16, 2020
Civil Action No.                                                                  JEFFREY P. COLWELL, CLERK




ANDREW J. O’CONNOR,

Plaintiff,

v.

ANDREA MERIDA, DAVE BELL, SIERRA GARCIA, R.J. TOBIN, COLORADO GREEN
PARTY, JENNA GRISWOLD, and COLORADO SECRETARY OF STATE’S OFFICE,
individually and severally,

Defendants.


                                           COMPLAINT


                                              NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.
A.     PLAINTIFF INFORMATION
You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Andrew J. O’Connor, 1220 W. Devonshire Court, Lafayette, CO 80026
 (Name and complete mailing address)

(303) 882-1693, oconnorandrew@hotmail.com
 (Telephone number and e-mail address)
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 2 of 17




B.     DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

1. Defendant ANDREA MERIDA, (hereinafter “Merida”) is Co-chair of the Colorado Green Party and is

    employed as a Green Party Presidential Candidate Howie Hawkins’s campaign manager located at

    P.O. Box 11171, Denver, CO 80211, and at all times relevant to this action acted within the course and

    scope of her duties as Co-chair of the Colorado Green Party and campaign manager for Green Party

    Presidential Candidate Howie Hawkins’s and her actions were in violation of Colorado and Federal law

    including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

2. Defendant DAVE BELL, (hereinafter “Bell”) is Co-chair of the Colorado Green Party located at P.O. Box

   11171, Denver, CO 80211, and at all times relevant to this action acted within the course and scope

   of his duties as Co-chair of the Colorado Green Party and his actions were in violation of Colorado and

   Federal law including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

3. Defendant SIERRA GARCIA, (hereinafter “Garcia”) is Secretary of the Colorado Green Party located at

   P.O. Box 11171, Denver, CO 80211, and at all times relevant to this action acted within the course and

   scope of his duties as Secretary of the Colorado Green Party and his actions were in violation of

   Colorado and Federal law including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

4. Defendant R.J. TOBIN, (hereinafter “Tobin”) is Treasurer of the Colorado Green Party located at P.O.

   Box 11171, Denver, CO 80211, and at all times relevant to this action acted within the course and

   scope of his duties as Treasurer of the Colorado Green Party and his actions were in violation of

   Colorado and Federal law including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

5. Defendant COLORADO GREEN PARTY (hereinafter “GPCO”) is a minor political party registered with

   the Colorado Secretary of State’s Office and affiliated with the Green Party of the United States

   located at P.O. Box 11171, Denver, CO 80211, and is an organization under Section 527 of Internal

                                                     2
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 3 of 17




    Revenue Code and is liable for the actions of Defendants in violation of Colorado and Federal law

    including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

6. Defendant JENNA GRISWOLD (hereinafter “Griswold”) is the Democratic Colorado Secretary of State

    and at all times relevant to this complaint acted under color of law violated Plaintiff’s right to ballot

    access her actions were in violation of Colorado and Federal law including, but not limited to 29 U.S.C.

    § 594, and Title 26 § 6652, and as such is not entitled to limited immunity defense .

7. Defendant COLORADO SECRETARY OF STATE’S OFFICE (hereinafter “SOS”) is a Colorado State Agency

    and at all times relevant to this complaint acted under color of law and violated Plaintiff’s right to

    ballot access her actions were in violation of Colorado and Federal law including, but not limited to

    29 U.S.C. § 594, and Title 26 § 6652, and as such is not entitled to limited immunity defense .



   C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

        Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
        laws, or treaties of the United States)

       List the specific federal statute, treaty, and/or provision(s) of the United States
X     Violations of Due Process, First, Fifth, Ninth and Fourteenth Amendments of the
      U.S. Constitution that are at issue in this case.

X    Jurisdiction of this Court arises under 42 U.S.C. § 1983, 42 U.S.C. A. § 1988. Venue is

       proper in this District because the actions and transactions occurred here and because

       Plaintiff and Defendant reside here OR are located here or transact business here.

        Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
        corporate citizens of different states and the amount in controversy exceeds $75,000)

X       Plaintiff is a citizen of the State of Colorado.



                                                     3
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 4 of 17




        If Defendant 1 is an individual, Defendant 1 is a citizen of Colorado.



        If Defendant 1 is a corporation,

        Defendant 1 is incorporated under the laws of                                         (name of
        state or foreign nation).

        Defendant 1 has its principal place of business in                                    (name of
        state or foreign nation).

        (If more than one defendant is named in the complaint, attach an additional page
        providing the same information for each additional defendant.



 D.     STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

  COMES NOW, Pro Se Plaintiff Andrew J. O’Connor and files this Verified Complaint Pursuant to 42 U.S.

§ 1983 against Defendants, who acted maliciously and corruptly without jurisdiction and failed to act in

her judicial capacity violating her oath to uphold the Constitution. Plaintiff seeks redress for actual

damages, compensatory damages, punitive and statutory damages including, but not limited to violations

of Plaintiff’s constitutional rights pursuant to 42 U.S.C. § 1983 under Bivens v. Six Unknown Narcotics

Agents, 403 U.S. 388 (1971), for defamation, discrimination, violations of Plaintiff’s due process and civil

rights under the First. Fifth, Eighth, Ninth and Fourteenth Amendments of the U.S. Constitution and for

violations of the Americans with Disabilities Act 42 U.S.C. § 1201 et. seq., plus reasonable attorney fees

and costs associated with this action under the 1976 Civil Rights Attorney’s Fees Award Act, 42 U.S.C. A. §

1988, pursuant to Pulliam v. Allen, 466 U.S. 522, 104 S. Ct. 1970, 80 L. Ed 2d 565 (1984).
                                                      4
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 5 of 17




                                                JURISDICTION

  Plaintiff claims federal jurisdiction pursuant to Article III § 2 which extends jurisdiction to cases arising

under the U.S. Constitution. Plaintiff brings this suit pursuant to 42 U.S.C. § 1983 for violations of certain

protections guaranteed to him by the First. Fifth, Eighth, Ninth and Fourteenth Amendments of the U.S.

Constitution.
                                                   PARTIES

                   8. Pro Se Plaintiffs Andrew J. O’Connor (“Plaintiff”) is a resident of

Boulder County, Colorado and an attorney, not admitted to the Colorado Bar, who worked as an assistant

public defender and drug court attorney representing indigent, mostly, innocent defendants.

                   9. Defendant

Defendant acted maliciously and corruptly without jurisdiction and failed to act in his judicial capacity

violating his oath to uphold the Constitution. Defendant’s actions were in violation of Federal law

including, but not limited to, 42 U.S.C. § 1983, 42 U.S.C. §1201 et. seq., and for violations of Plaintiff’s due

process and civil rights under the First. Fifth, Eighth, Ninth and Fourteenth


Amendments of the U.S. Constitution.

                                          STATEMENT OF THE CASE

   In the American judicial system, few more serious threats to individual liberty can be

imagined than a corrupt secretary of state like Defendants. Clothed with the power of the

Federal government and authorized to pass judgment on the most basic aspects of everyday life,

Defendants deprived Plaintiff of ballot access, liberty and property in complete disregard of the

Constitution. The injuries that Defendant inflicted upon Plaintiff and pro se litigants are severe and

enduring. As early as 1806, the Supreme Court in Wise v. Withers, 7 U.S. (3 Cranch) 331 (1806),

recognized a right to sue a public official for exercising authority beyond the jurisdiction authorized by


                                                       5
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 6 of 17




statute.

      Title 42 U.S.C. Code § 1983, provides that:

    Every person who, under color of any statute, ordinance, regulation, custom, or usage, of Any State
or Territory, subjects, or causes to be subjected , any citizen of the United states or other person within
the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other
proper proceeding for redress.

ANDREW J. O’CONNOR,

Plaintiff,

vs.

ANDREA MERIDA, DAVE BELL, SIERRA GARCIA, R.J. TOBIN, COLORADO GREEN PARTY, JENNA GRISWOLD,
and COLORADO SECRETARY OF STATE’S OFFICE, individually and severally,

Defendants.




  AMENDED COMPLAINT FOR DAMAGES AND MOTION FOR DECLARATORY AND INJUNCTIVE RELIEF


        COMES NOW, Plaintiff ANDREW J. O’CONNOR, and files this Amended Complaint for Damages and

Declaratory and Injunctive Relief for damages for wrongful denial of ballot access, voiding the virtual

Colorado Green Party Presidential Primary and Delegate Selection on April 18, 2020, and immediately

placing Plaintiff on the November ballot as a Green Party Candidate for SD 17. The Colorado Secretary of

State’s Office, The Colorado Green Party Presidential Primary and Delegate Selection acted wrongfully

and violated Plaintiff’s civil rights was invalid because Defendants failed to give proper notice to registered

Colorado Green Party members, failed to have a quorum and violated State and Federal elections laws,

and wrongfully denied ballot access to Plaintiff Andrew J. O’Connor, a registered Colorado Green Party

member thereby preventing his name from being placed on the primary ballot access in November for

the Colorado Senate District 17 Primary. Plaintiff seeks actual damages, punitive damages, statutory

damages and compensatory damages including, but not limited to intentional infliction of emotional
                                                      6
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 7 of 17




distress, mental anguish, pain and suffering plus reasonable attorney fees and costs associated with this

action against the Defendants.

                                    I.      JURISDICTION AND VENUE

Jurisdiction of this Court arises under 29 U.S.C. § 594, and Title 26 § 6652, of the IRS Code. Venue is proper

in this District because the actions and transactions occurred here and because Plaintiff and Defendants

reside here and are located here or transact business here.

                                              II.     PARTIES

10. Plaintiff ANDREW J. O’CONNOR, (hereinafter “Plaintiff”) is a registered Colorado Green Party member

    and resident of Boulder County, Colorado.

11. Defendant ANDREA MERIDA, (hereinafter “Merida”) is Co-chair of the Colorado Green Party and is

    employed as a Green Party Presidential Candidate Howie Hawkins’s campaign manager located at

    P.O. Box 11171, Denver, CO 80211, and at all times relevant to this action acted within the course and

    scope of her duties as Co-chair of the Colorado Green Party and campaign manager for Green Party

    Presidential Candidate Howie Hawkins’s and her actions were in violation of Colorado and Federal law

    including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

12. Defendant DAVE BELL, (hereinafter “Bell”) is Co-chair of the Colorado Green Party located at P.O. Box

    11171, Denver, CO 80211, and at all times relevant to this action acted within the course and scope

    of his duties as Co-chair of the Colorado Green Party and his actions were in violation of Colorado and

    Federal law including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

13. Defendant SIERRA GARCIA, (hereinafter “Garcia”) is Secretary of the Colorado Green Party located at

    P.O. Box 11171, Denver, CO 80211, and at all times relevant to this action acted within the course and

    scope of his duties as Secretary of the Colorado Green Party and his actions were in violation of

    Colorado and Federal law including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.



                                                      7
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 8 of 17




14. Defendant R.J. TOBIN, (hereinafter “Tobin”) is Treasurer of the Colorado Green Party located at P.O.

    Box 11171, Denver, CO 80211, and at all times relevant to this action acted within the course and

    scope of his duties as Treasurer of the Colorado Green Party and his actions were in violation of

    Colorado and Federal law including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

15. Defendant COLORADO GREEN PARTY (hereinafter “GPCO”) is a minor political party registered with

    the Colorado Secretary of State’s Office and affiliated with the Green Party of the United States

    located at P.O. Box 11171, Denver, CO 80211, and is an organization under Section 527 of Internal

    Revenue Code and is liable for the actions of Defendants in violation of Colorado and Federal law

    including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.

16. Defendant JENNA GRISWOLD (hereinafter “Griswold”) is the Democratic Colorado Secretary of State

    and at all times relevant to this complaint violated Plaintiff’s right to ballot access her actions were in

    violation of Colorado and Federal law including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652.



17. Defendant COLORADO SECRETARY OF STATE’S OFFICE (hereinafter “SOS”)



                                      III.        FACTUAL ALLEGATIONS

18. On September 2, 2019, Plaintiff decided to run for Senate District 17.

19. In September, October, and November, 2019, Plaintiff and his wife made numerous

    attempts to contact Merida via email and left several telephone messages seeking

    information about running for SD 17 as a Green Party candidate; however, Merida

    ignored Plaintiff and his wife and failed to respond to them.

20. On November 13, 2019, after attending a Boulder County Democratic Party

    Executive Committee meeting, Plaintiff decided to switch his party affiliation from

    the Democratic Party to the Green Party and run for SD 17 as a Green Party

                                                      8
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 9 of 17




    candidate.

21. On November 14, 2020, Bell, not Merida, responded to Plaintiff, via email, about

    Plaintiff’s run for SD 17, as follows:

     Unfortunately, GPCO does not have a strong presence in SD 17 and it is unlikely that we would be
    able to offer any substantial material support for this campaign. The procedure for getting a
    nomination or endorsement from GPCO requires a candidate to get an affiliated local chapter or
    State Officer to run a proposal through our state forum at a state meeting. As a Co-chair of the state
    party I would not feel comfortable running a proposal for endorsement or nomination without a
    more thorough vetting process. If that is something you would like to pursue, let me know
     and I will put together a candidate questionnaire that you can respond to and we can go from
    there. I noticed that you are currently registered as a Democrat; GPCO bylaws do allow for the state
    party to nominate a candidate that is not registered as a Green in Colorado. Our state nominating
    convention will happen in the spring. If you’d like to get more familiar with the GPCO here are links
    to our bylaws and the 10 key values. Please look them over and let me know how you would like to
    proceed.

22. Plaintiff reviewed the bylaws and key values and requested the candidate

   questionnaire and decided to change his political party affiliation from Democrat

   Party to Green Party and run for SD 17 as a Green Party candidate.

23. Throughout November and early December, 2019, Plaintiff made numerous

    telephone and email requests to Bell for the candidate questionnaire; however,

   Bell ignored Plaintiff and did not respond to him.

24. On Dec 7, 2019, Plaintiff contacted Merida, via email, as follows:

    Dave's email is not working. I am interested in completing a candidate questionnaire
   and being endorsed by the Colorado Green Party for SD17 asap. Please advise.

25. On December 9, 2019, Plaintiff received an email from Bell who as follows:

   I assure you, my email is in fact working. I will need some time to get the candidate
   questionnaire put together and our nominating convention won’t happen until the
   spring (March or April) so we have plenty of time. I’m pretty swamped through the
   holidays so it will likely be January before I even have a chance to get started on it.
   Thank you-

26. On December 9, 2019, Plaintiff replied to Bell, via email, as follows:


                                                     9
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 10 of 17




    Thank you for getting back to me. Any chance that you could call me at (303) 882-
    1693 so that we could briefly talk? Thank you.

27. On December, 30, 2019, Plaintiff took Bell at his word and registered with the

    Colorado Secretary of State as voting member of the Colorado Green Party with the

    intention of running for Senate District 17, as a Colorado Green Party Candidate.

28. From December 30, 2019, to April 18, 2020, Plaintiff campaigned as a Green Party

    SD 17 candidate, solicited campaign donations, purchased campaign flyers, business

    cards, campaign signs, attended various campaign events and candidate forums and

    spent money detrimentally relying on Defendants’ assurances and waiting for the

    candidate questionnaire.

29. On April 18, 2020, around 11:00pm, Plaintiff’s wife happened to go onto GPCO

    website and discovered that Defendants had conducted a virtual Presidential primary

    and that the nominations and voting were over.

30. On April 18, 2020, at 11:55pm, Plaintiff’s wife contacted Defendants via Facebook

    messenger as follows:

  My husband is Andrew O’Connor he is running for SD 17 as a Green Party
  candidate. We have been trying for the better part of six months to get ahold of
  somebody about a questionnaire for the ballot. Can you please call him first thing
  tomorrow morning at 303-882-1693.

31. On April 19, 2020, Merida emailed Plaintiff’s wife as follows:

  Mr. O'Connor, thank you for reaching out. Unfortunately, we have already had our
  nomination process via a vote that closed on Friday night. We are statutorily unable
  to nominate you at this point.

  Per the email thread below, on December 6, 2019, you acknowledged receipt of email
  communication that the way to seek nomination for the ballot was to seek endorsement
  of a local chapter. Dave Bell indicated in that email below that the way for him to be
  able to consider proposing your nomination personally would be via a questionnaire.
   None of our locals have indicated that you have been in touch.

  It may be possible at this point to use the "nomination by petition" route, but I am not

                                                    10
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 11 of 17




  sure of the deadlines. Please consult with the Secretary of State for your options.

  Thank you,

  Andrea Merida
  Co-Chair, Green Party of Colorado

32. On April 20, 2020, Plaintiff filed four complaints against Defendants with the U.S.

    Attorney, Colorado Attorney General, Colorado Secretary of State, and Federal

    Elections Commission.

33. Defendants acted in bad faith, mislead Plaintiff, and, in fact, never had any intention

    of emailing Plaintiff, the candidate questionnaire, failed to notify Plaintiff and most

    other registered GPCO members of the virtual GPCO Presidential Primary and

    Delegate Selection, which was invalid and wrongfully denied Plaintiff ballot access

    and their willful and intentional misconduct proximately caused Plaintiff damages.

34. Merida has established a pattern of misusing the GPCO for her own personal

    financial gain and used Identity Politics to bully, censor, character assassinate and

    intimidate White male GPCO calling them White Supremacists and in fact, Merida

    with the help of Defendants amended the Denver Green Party's bylaws as follows:

    Is an anti-oppression party, actively dedicated to the work of ending capitalism
    and dismantling white supremacy and hetro-patriarchy (sic). As such, expressions of sexism,
    racism, classism, ableism, homophobia, transphobia, and other oppressive behaviors are not in
    keeping with the values of this party. Further, the Denver Green Party explicitly rejects the false
    ideas of reverse racism, misandry, etc., because we understand the role of white supremacy,
    heteropatriarchy, etc. in the oppression of our comrades of all colors, genders, and sexual
    orientations. While prejudice may exist against white people, against men, against cisgender
    people, against straight people (or any other privileged group), this prejudice is not oppression
    because there are no institutional power structures designed to disenfranchise these privileged
    groups.

35. Defendants violated Colorado and Federal law including, but not limited to 29

    U.S.C. § 594, and Title 26 § 6652 and the Federal Elections Commission,

    Colorado Secretary of State as well as Colorado and Federal civil and criminal law.

                                                     11
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 12 of 17




36. Defendants failed to give proper notice to registered Colorado Green Party members, failed to have

    a quorum and violated State and Federal elections laws, and wrongfully denied ballot access to

    Plaintiff Andrew J. O’Connor, a registered Colorado Green Party member thereby preventing his name

    from being placed on the primary ballot access in November for the Colorado Senate District 17

    Primary. Plaintiff seeks actual damages, punitive damages, statutory damages, treble and

    compensatory damages including, but not limited to intentional infliction of emotional distress,

    mental anguish, pain and suffering plus reasonable attorney fees and costs associated with this action

    against the Defendants.

37. Defendant Griswold wrongfully used state action to violate Plaintiff’s civil rights and wrongfully denied

    him ballot access and violated State and Federal elections laws, and wrongfully denied ballot access

    to Plaintiff Andrew J. O’Connor, a registered Colorado Green Party member thereby preventing his

    name from being placed on the primary ballot access in November for the Colorado Senate District

    17 Primary. Plaintiff seeks actual damages, punitive damages, statutory damages, treble and

    compensatory damages including, but not limited to intentional infliction of emotional distress,

    mental anguish, pain and suffering plus reasonable attorney fees and costs associated with this action

    against the Defendants.

38. Defendant SOS wrongfully used state action to violate Plaintiff’s civil rights and wrongfully denied him

    ballot access and violated State and Federal elections laws, and wrongfully denied ballot access to

    Plaintiff Andrew J. O’Connor, a registered Colorado Green Party member thereby preventing his name

    from being placed on the primary ballot access in November for the Colorado Senate District 17

    Primary. Plaintiff seeks actual damages, punitive damages, statutory damages, treble and

    compensatory damages including, but not limited to intentional infliction of emotional distress,




                                                     12
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 13 of 17




    mental anguish, pain and suffering plus reasonable attorney fees and costs associated with this action

    against the Defendants.


                                 IV.    FIRST CLAIM FOR RELIEF
                              (Damages for Wrongful Denial of Ballot Access)

39. Plaintiff hereby re-alleges and re-incorporates by reference all preceding allegations of law and fact

    contained in paragraphs 1-29.

40. Defendants acted in bad faith, engaged in retaliatory, illegal and unconstitutional discriminatory

    practices in violation of State and Federal laws; including, but not limited to violation of Plaintiff’s right

    to ballot access and intentionally and willfully damaged Plaintiff.

41. Defendants intentionally and willfully violated Colorado and Federal law

    including, but not limited to 29 U.S.C. § 594, and Title 26 § 6652 and the Federal

    Elections Commission, Colorado Secretary of State, as well as Colorado and Federal

    civil and criminal law.

42. As a proximate result of Defendants’ wrongful, retaliatory, arbitrary, capricious, discriminatory and

    malicious conduct, Plaintiff suffered, including, but not limited to: wrongful denial of ballot access,

    intentional infliction of severe emotional distress; loss of actual and compensatory damages; punitive

    damages and attorney fees and costs.

                                      V. SECOND CLAIM FOR RELIEF
                    (Damages for Intentional Infliction of Severe Emotional Distress)

43. Plaintiff hereby re-alleges and re-incorporates by reference all preceding allegations of law and fact

    contained in paragraphs 1-34.

44. Defendants intentionally inflicted severe emotional distress upon Plaintiff, Plaintiff’s

    wife and engaged in illegal and unconstitutional discriminatory and retaliatory

    practices in violation of State and Federal laws; 29 U.S.C. § 594, and Title 26 § 6652


                                                       13
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 14 of 17




    and the Federal Elections Commission, Colorado Secretary of State, as well as

    Colorado and Federal civil and criminal law.

45. As a proximate result of Defendants’ wrongful, retaliatory, arbitrary, capricious, discriminatory and

    malicious conduct, Plaintiff suffered, including, but not limited to: wrongful denial of ballot access,

    intentional infliction of severe emotional distress; loss of actual and compensatory damages; punitive

    damages and attorney fees and costs.

                                         VI. PRAYER FOR RELIEF

         WHEREFORE, having set forth various claims against the Defendants, Plaintiff ANDREW J.

O’CONNOR, prays for the following relief:

        a. That this Court grant immediate injunctive relief and void the results of the GPCO virtual

             Presidential Primary and Delegate Selection dated April 18, 2020 and immediately place

             Plaintiff on November primary ballot as a Green Party Candidate for SD 17;

        b. That the Plaintiff be awarded punitive damages for denial of wrongful ballot access provided

             for under State and Federal law, including costs and attorney fees;

        c. That the Plaintiff be awarded damages to be fully proved at the time of trial including, but not

             limited to economic, compensatory and actual damages;

        d. That the Plaintiff be awarded general damages for Plaintiff’s mental anguish, severe

             emotional distress and pain and suffering;

        e. That the Plaintiff be awarded their fees and costs associated with this action;

        f.   That Plaintiff be awarded treble damages and reasonable attorney’s fees and costs because

             of 29 U.S.C. § 594, and Title 26 § 6652 and the Federal Elections Commission, Colorado

             Secretary of State, as well as Colorado and Federal civil and criminal law; and

        g. That the Court grant any such other relief that may be just and proper.

                                          VII.     DEMAND FOR JURY TRIAL

                                                     14
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 15 of 17




Plaintiff ANDREW J. O’CONNOR, hereby demands a trial by jury.


Dated: June 16, 2020


Respectfully submitted,
ANDREW J. O’CONNOR


s/ Andrew J. O’Connor_______
ANDREW J. O’CONNOR
Plaintiff Pro Se
1220 W. Devonshire Court
Lafayette, CO 80026
Tel: (303) 882-1692
Email: oconnorandrew@hotmail.com

                                           PRAYER FOR RELIEF

         WHEREFORE, having set forth various claims against the Defendant, Pro Se Plaintiff Andrew J.

O’Connor prays for the following relief:

      a. Issue injunctive relief commanding Defendant’s actions toward Plaintiff and pro se litigants

          unconstitutional;

      b. Issue declaratory relief as the Court deems appropriate;

      c. That the Plaintiff be awarded punitive damages for violations of Plaintiff’s

          constitutional rights pursuant to 42 U.S.C. § 1983, under Bivens v. Six

          Unknown Narcotics Agents, 403 U.S. 388 (1971), for defamation,

          discrimination, violations of Plaintiff’s due process and civil rights under the

          First. Fifth, Eighth, Ninth and Fourteenth Amendments of the U.S. Constitution

          and for violations of the Americans with Disabilities Act 42 U.S.C. § 1201 et.

          seq., plus reasonable attorney fees and costs associated with this action under

          the 1976 Civil Rights Attorney’s Fees Award Act, 42 U.S.C. A. § 1988,

          pursuant to Pulliam v. Allen, 466 U.S. 522, 104 S. Ct. 1970, 80 L. Ed 2d 565 (1984).

                                                    15
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 16 of 17




        d. That the Plaintiff be awarded damages to be fully proved at the time of trial including, but not

             limited to economic, compensatory and actual damages;

        e. That Plaintiffs be awarded treble damages and reasonable attorney’s fees and costs pursuant

             to 42 U.S.C. §1201 et. seq., and Title VII of the Civil Rights Act; and

        f.   That the Court grant any such other relief that may be just and proper.

                                               DEMAND FOR JURY TRIAL
     Pro Se Plaintiff Andrew J. O’Connor, hereby demands a trial by jury.




Dated: June 16, 2020

Respectfully submitted,
ANDREW J. O’CONNOR



s/Andrew J. O’Connor_____
ANDREW J. O’CONNOR
Pro Se Plaintiff
1220 W. Devonshire Court
Lafayette, CO 80026
Tel: (303) 882-1693
Email: oconnorandrew@hotmail.com


F.        PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

                                                        16
Case 1:20-cv-01771-GPG Document 1 Filed 06/16/20 USDC Colorado Page 17 of 17




s/ Andrew J. O’Connor
 (Plaintiff’s signature)


June 16, 2020
 (Date)



(Form Revised December 2017)




                                     17
